Citation Nr: 1421473	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-49 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased rating for mechanical low back pain with osteoarthritis of the thoracic spine, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Jeffrey E. Marion, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1986 to July 1986, from January 1991 to April 1991, and from May 1993 to August 1997.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in February 2010.  The RO issued a Statement of the Case (SOC) in December 2010.  In December 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In June 2012, the Veteran testified before the undersigned Acting Veterans Law Judge at the local RO via videoconference.  A copy of the hearing transcript has been associated with the claims file.

Following the May 2012 certification of this appeal to the Board, additional medical evidence was added to the claims file.  The Agency of Original Jurisdiction (AOJ) did not review this evidence, and a waiver of AOJ consideration is not of record.  However, the Board finds that a waiver is not necessary, as this appeal is being remanded to the AOJ.  Upon remand, the AOJ will have the opportunity to review this new evidence in the first instance.

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file.

The issue of entitlement to an increased rating for degenerative disc disease with osteoarthritis of the cervical spine, currently evaluated as 20 percent disabling, has been raised by the record at the June 2012 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

Initially, at his June 2012 Board hearing, the Veteran testified that was receiving disability benefits from the Social Security Administration (SSA).  The SSA decision and medical records considered by that agency in deciding the Veteran's claim are not currently in the claims file.  Upon remand, these records should be obtained since they are relevant to the Veteran's appeal before the Board.  See Golz v. Shinkseki, 590 F.3d 1317 (Fed. Cir. 2010) (providing that when VA is put on notice of the existence of SSA records that have the reasonable possibility of substantiating the veteran's claim for benefits, it must seek to obtain those records before proceeding with the appeal).

Additionally, the Veteran's most recent, pertinent treatment records from the VA Medical Centers (VAMCs) in Reno, Nevada, San Francisco, California, and Palo Alto, California, are dated from January 2012, October 2011, and March 2012, respectively.  Upon remand, all pertinent VAMC treatment records since these dates must be obtained and associated with the claims file, as the Veteran alleged current VA treatment at his Board hearing.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Finally, the Veteran has submitted a January 2011 private examination report which describes the Veteran as manifesting ankylosis of the cervical and thoracolumbar spines, and attributes symptoms of leg numbness and incontinence to the service-connected thoracolumbar spine disability.  These findings are not consistent with those found in the most recent VA examination dated June 2011.  As such, Board finds that the claim must be remanded for the Veteran to be afforded a VA examination to reconcile the clinical findings.  

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the SSA decision and medical records pertinent to the Veteran's SSA disability benefits claim (as described at his June 2012 Board hearing).  If no additional records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Request the Veteran to submit all available treatment records, to include all records from Dr. Kholsa as mentioned during the June 2011 VA examination.

3.  Obtain all pertinent VA outpatient treatment records from the Reno, Nevada, VAMC since January 2012 that have not been secured for inclusion in the record.
Obtain all pertinent VA outpatient treatment records from the San Francisco, California, VAMC since October 2011 that have not been secured for inclusion in the record.

Obtain all pertinent VA outpatient treatment records from the Palo Alto, California, VAMC since March 2012 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  After obtaining the above records, provide a VA spine examination to the Veteran in order to assist in evaluating the severity of his mechanical low back pain with osteoarthritis of the thoracic spine.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner is requested to provide the following findings:
      
      a) describe whether the Veteran manifests ankylosis of the thoracolumbar spine and/or the entire spine and, if so, specify the degree at which spinal fixation occurs.  In providing this finding, the examiner's attention is directed to January 2011 private medical report.  If ankylosis is not found, the examiner should explain, to the extent possible, the variation of findings with the January 2011 private examiner.
      
      b) describe all chronic neurologic manifestations of the service-connected thoracolumbar spine disability, to include specifying any and all neurologic symptoms (e.g., neuritis, neuralgia, sensory loss, body part dysfunction, etc.) with reference to the nerve(s) affected - in particular, the examiner should discuss and evaluate the reported bilateral lower extremity numbness and incontinence symptoms.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

5.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
T. MAINELLI 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

